Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                            Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



3.	Claim 1-5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (20160133226) in view of Wang et al (US 20100231608).

Regarding claims 1 and 12,  Park et al (20160133226) teach a display apparatus comprising (Fig. 1 (100), [0051], the multi-display system may include a plurality of displays 100): a display ([0051], a plurality of displays 100); a communication interface (200) configured to communicate with at least one other display apparatus (100) (Fig. 1(200, 100), [0052], the wireless image transmission device 200 may be connected to the plurality of displays 100); and a controller configured to: calculate position information of a display apparatus ([0084], FIG. 1, indicates determining an order based on an arrangement position of each of the plurality of displays 100, [0115], the wireless image transmission device 200 may receive signal information transmitted from the plurality of displays 100 through wireless communication), receive position information of the at least one other display apparatus through the communication interface, and output an output image signal to the display based on the position information of the display apparatus and the position information of the at least one other display apparatus ([0084] , the wireless image transmission device 200 may arrange the detected displays 100 after the detecting of the displays 100 for displaying the image is completed, wherein FIG. 1, indicates determining an order based on an arrangement position of each of the plurality of displays 100 ,and  the MAC address of the corresponding display based on the order to divide and output one image through the plurality of displays 100 is done).


Park et al do not teach receive position information including rotation information of the at least one other display apparatus through the communication interface.

Wang et al (US 20100231608) teach that the orientation recognition unit 24 determines an angle of rotation (i.e. orientation) of the display module 10, and generates a direction detection signal accordingly [0020].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Park’s Multi display system with Wang’s orientation recognition unit 24, the use of which helps achieve a more efficient way of adjusting the aspect ratio as taught by Wang et al.

Regarding claims 2 and 13,  Park et al  teach the controller is configured to: determine the position information of the display apparatus as reference position information ([0084], FIG. 1, indicates determining an order based on an arrangement position of each of the plurality of displays, [0115], the wireless image transmission device 200 may receive signal information transmitted from the plurality of displays 100 through wireless communication, [0016], a distance between a reference point and a mobile node has a property in which the mobile node is located in one position on a concentric circle based on the reference point ) and determine the position information of the other display apparatus based on the reference position information(([0084], FIG. 1, indicates determining an order based on an arrangement position of each of the plurality of displays, [0016], a distance between a reference point and a mobile node has a property in which the mobile node is located in one position on a concentric circle based on the reference point).
Regarding clams 3 and 14, Park et al teach further comprising: a signal receiver configured to receive an input image ([0057], signal image transmission device 200 may receive a present received signal strength indication (RSSI) from each of the searched displays 100), wherein the controller is configured to: determine layout information based on the position information of the display apparatus and the at least one other display apparatus (0136] The wireless image transmission device 200 may consider the displays 100 having similar RSSIs as the same group (except RSSIs of −78 dbm and −66 dbm among the RSSIs). The wireless image transmission device 200 may preset a range of RSSI to be considered as the same group) determine the output image signal by changing the input image signal based on the layout information ([0139] As a result of confirmation, when it is identical to the preset display number, the wireless image transmission device 200 may output a test image and a message inquiring whether to use the display to the display 100 for displaying the image (S211 and S213)); and transmit the output image signal to the at least one other display apparatus ([0141], For example, when the number of the displays for displaying the image is n̂2 and combinable, for example, 4, 9, 16, . . . , the wireless image transmission device 200 transmits the test image for confirmation to the displays 100).
Regarding claim 4, Park et al teach the controller is configured to transmit a position information request signal to the at least one display apparatus ([0084], FIG. 1, indicates determining an order based on an arrangement position of each of the plurality of displays, [0115], the wireless image transmission device 200 may receive signal information transmitted from the plurality of displays 100 through wireless communication).
Regarding claim 5, Park et al teach the controller is configured to determine the position information of the other display apparatus based on a transmission direction of the position information request signal ([0065], , may transmit a signal to the plurality of displays 100 and receive a reflected signal as a response, and may detect the display for displaying the image among the plurality of displays 100 based on the received reflected signal, [0066] For example, the wireless image transmission device 200 may transmit a IR signal to the plurality displays 100 which stand by for connection and may detect one of the plurality of displays 100 which transmits a response IR signal to the IR signal as the display 100 to display images) 
Regarding claim 7, Park et al teach the controller is configured to receive a position information request signal from the at least one other display apparatus ([0084], FIG. 1, indicates determining an order based on an arrangement position of each of the plurality of displays, [0115], the wireless image transmission device 200 may receive signal information transmitted from the plurality of displays 100 through wireless communication)..
Regarding claim 8, Park et al teach wherein the controller is configured to determine the position information of the display apparatus based on a reception direction of the position information request signal from the at least one other display apparatus ([0084], FIG. 1, indicates determining an order based on an arrangement position of each of the plurality of displays, [0115], the wireless image transmission device 200 may receive signal information transmitted from the plurality of displays 100 through wireless communication,  [0066] For example, the wireless image transmission device 200 may transmit a IR signal to the plurality displays 100 which stand by for connection and may detect one of the plurality of displays 100 which transmits a response IR signal to the IR signal as the display 100 to display images)..
([00139], the wireless image transmission device 200 may output a test image, one of ordinary skill in the art would have ascertained that the output could be any desired signal, 0084], FIG. 1, indicates determining an order based on an arrangement position of each of the plurality of displays, [0115], the wireless image transmission device 200 may receive signal information transmitted from the plurality of displays 100 through wireless communication).
Regarding claim 10, Park et al teach the controller is configured to determine the position information of the display apparatus based on the position information of the at least one other display apparatus ([0084], FIG. 1, indicates determining an order based on an arrangement position of each of the plurality of displays, [0115], the wireless image transmission device 200 may receive signal information transmitted from the plurality of displays 100 through wireless communication).
Regarding claim 11, Park et al teach the controller is configured to transmit at least some of layout information derived based on the position information of the display apparatus and the position information of the other display apparatus to the at least one ([0084], FIG. 1, indicates determining an order based on an arrangement position of each of the plurality of displays, (0136] the wireless image transmission device 200 may consider the displays 100 having similar RSSIs as the same group (except RSSIs of −78 dbm and −66 dbm among the RSSIs). The wireless image transmission device 200 may preset a range of RSSI to be considered as the same group.
Regarding claim 15, Park et al teach comprising transmitting a position information request signal to the at least one display apparatus ([0141], For example, when the number of the displays for displaying the image is n̂2 and combinable, for example, 4, 9, 16, . . . , the wireless image transmission device 200 transmits the test image for confirmation to the displays 100, ([0084], FIG. 1, indicates determining an order based on an arrangement position of each of the plurality of displays 100).



4.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al (20160133226) in view of Wang et al (US 20100231608) further in view of Kitashou (US 20090322946).


([00139], the wireless image transmission device 200 may output a test image, one of ordinary skill in the art would have ascertained that the output could be any desired signal).

Park et al (as modified by Wang et al) do not teach in response to the layout information corresponding to the transmitted position information request signal being received in excess of a predetermined time, the controller is configured to output a null signal corresponding to the transmitted position information request signal.

Kitashou (US 20090322946) teaches the following:

FIGS. 5A to 5C are diagrams illustrating examples of layout of the display data displayed in the display unit 103 when the channel buttons 110A to 110C are pressed in the predetermined period of time Tw. [0096].

 It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Park’s Multi display system (as modified by Wang et al) with Kitashou’s layout of display with respect to the predetermined time, the use of which helps to more efficiently display a plurality of content items desired by a user as multi-screen display by a simple operation as taught by Kitashou.

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following art is cited for further reference.

Gao et al (US 20170003949) teach the following:
If it is determined that installation time of the operating system of terminal device is less than a predetermined time threshold, providing the display layout position of the information for the pieces of software to be installed before that of the information for the pieces of software to be upgraded; otherwise providing the display layout position of the information for the pieces of software to be upgraded before that of the information for the pieces of software to be installed [0155].

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone number 571-272-7274. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ABBAS I ABDULSELAM/               Primary Examiner, Art Unit 2623                                                                                                                                                                                         	February20, 2022